DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 01/25/2021, claims 1, 2, 11 and 13 are amended. Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 5, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0056646)in view of  Tamezane et al. (KR20110068834) (hereinafter, Tamezane). 
With respect to claims 1, 11 and 12, Lee et al. (Hereinafter, Lee) discloses a battery overcharging prevention device (Fig. 1, 100), comprising: a voltage distribution unit connected to both ends of at least one battery cell in a battery module including multiple battery cells (Fig. 1 and Para. # 0037), the voltage distribution unit being configured to distribute a voltage of the at least one battery cell according to a preset ratio (Para. # 0032); a first relay connected between the battery module and a charging module (Fig. 1, Relay RL1 connected between battery cell 1 and charging source when SW3 closes), a voltage sensing unit operating so as to allow a control current to flow when the voltage distributed by the voltage distribution unit is greater than a preset reference (Para. # 0035); a relay driver connected between the battery module and a charging module (See Figs. 1 and 2; Para. 0037: wherein a relay control signal from controller, BMS, which is used as relay driver, connected  between  battery module and a charging module) and a second relay (Fig. 1, RL2) (Para. # 0032 and 0057) blocking a first driving current that operates the first relay (Fig. 1, RL1), by operating  by a second driving current generated (Para. # 0032: blocking or interrupting power by turning of Relay RL3 when the battery cell is overcharged based on the voltage of the battery cell). 

    PNG
    media_image1.png
    387
    644
    media_image1.png
    Greyscale


But, Lee does not expressly disclose that the second driving current generated or controlled by operation of a transistor.
Tamezane, however, discloses driving current generated or regulated by transistor switches (Fig. 2, transistors: Trn, and Trp; Para.0040 Inputting control signal and turning on the PNP transistor with discharge switches 23 regulate battery current, and the control circuit detects cell voltage, when the cell voltage exceeds a preset voltage, turns switch 23 for current regulation, battery ell can be discharger energizing the resistor 24).
LEE and Tamezane are analogous art because they are from the same field of endeavor namely overcharge protection and power source apparatus. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify invention disclosed by LEE with that of Tamezane by modifying a general switch of Lee with transistor switch to effectively control and regulate the generated current so as to protect the circuit from over charge or rush current.
With respect to claim 2, Lee discloses the battery overcharging prevention device as stated above, wherein the second relay is located on a path through which a first driving current for driving the first relay is transmitted (Para. # 0034), and there is included a relay driver generating a second driving current, which is greater than the control current and is equal to or greater than an operating current of the second relay, using the control current and applying the generated second driving current to the second relay (Para. # 0035). 
With respect to claim 3, the combined references of Lee and Tamezane disclose the battery overcharging prevention device as stated above, wherein Lee discloses the voltage distribution unit includes: a first resistor connected to a positive electrode of the battery cell (Fig. 1, R1/102); and a second resistor connected to a negative electrode of the battery cell (Fig. 1, R2/102), wherein the first resistor and the second resistor are connected in series to each other (Fig. 1, where R1 and R2 is connected in series). 
With respect to claim 5, the combined references of Lee and Tamezane disclose the battery overcharging prevention device as stated above, wherein Lee discloses the battery overcharging prevention device as stated above, wherein the voltage sensing unit is a shunt regulator that is turned on when the distributed voltage applied to a reference terminal is equal to or greater than the reference voltage to allow the control current to flow (See Para. # 0057). 
With respect to claim 8, the combined references of Lee and Tamezane disclose the battery overcharging prevention device as stated above, wherein Lee discloses the battery overcharging prevention device as stated above, wherein even when the second relay receives the second driving current applied to cut off the path of the first driving current and then is switched to a state in which the second driving current is not applied, the second relay maintains a state of cutting off the path of the first driving current (Para. # 0038 and 0035).
With respect to claims 9 and 14, the combined references of Lee and Tamezane disclose the battery overcharging prevention device as stated above, wherein Lee discloses the battery overcharging prevention device as stated above, further comprising: when an ignition signal is applied from a vehicle, allowing the third relay connected between the battery cell and the overcharging prevention circuit to be shorted and when the ignition signal is not applied from the vehicle, allowing the third relay to be opened (Para. # 0037 and 0047). 
With respect to claim 10, the combined references of Lee and Tamezane disclose the battery overcharging prevention device as stated above, wherein Lee discloses the battery overcharging prevention device as stated above, wherein the (Para. # 0044, 0042 and 0049).
Claims 4, 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tamezane as describe above, further in view of Sakurai et al. (US2001/0052759)(hereinafter, Sakurai). 
With respect to claims 4, 6, 7 and 13, Lee discloses the battery overcharging prevention device (Fig. 1, 100) as described above, but does not expressly discloses resistors and current values; and the switch is a transistor(s).
Sakurai discloses, on the other hand, resistors and current values; and the switch is a transistor(s) (see Para. # 0013 that the resistors value can be set to about 100K.OMEGA or so, in order to limit the corresponding current, and the setting is based on resistance of the FET-A 112 and the FET-B 113, which are set of field effect type transistors that commonly used to regulate overcharging as a prevention from damaging rush current going to the system). 
LEE and Sakurai are analogous art because they are from the same field of endeavor namely overcharge protection and charge/discharge control circuit. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a assistors value and replacing or defining a switch to transistors since transistors are active switching devices to the overcharge protection apparatus of LEE in view of the teachings of Sakurai. The motivation would have been efficient and active control of the switches that adjust the inrush current based on the values of the resistors to limit the current to the required amount to avoid damage to the system.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859